Citation Nr: 1313803	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-47 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected dislocated right shoulder status post operative.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected psoriasis.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for psoriatic arthritis of the bilateral hands.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The record reveals that the Veteran's claim for entitlement to an initial increased rating for psoriasis was readjudicated by a March 2012 rating decision wherein the RO increased the disability evaluation for the service-connected psoriasis from noncompensable (zero percent) to 10 percent disabling with an effective date of September 1, 2009.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to an increased rating for service-connected psoriasis as well as entitlement to service connection for a right ankle disability, a left ankle disability, and psoriatic arthritis of the bilateral hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by subjective complaints of pain, with no clinical evidence of limitation of motion, swelling, muscle spasm, or painful motion, and no functional impairment on use. 

2.  From April 30, 2012, the Veteran's surgical scar associated with his right shoulder disability has been manifested by pain.

3.  The Veteran's service-connected right shoulder disability is not so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for the service-connected dislocated right shoulder status post operative have not been met. 38 U.S.C.A.         § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).

2.  From April 30, 2012, the criteria for a separate disability rating of 10 percent, but no greater, for painful right shoulder scar has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).

3.  Application of the extraschedular rating provisions is not warranted for the Veteran's service-connected right shoulder disability.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected right shoulder disability.

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed, and a decision rendered.

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for increased rating for his service-connected right shoulder disability essentially falls within this fact pattern.  Prior to the RO's February 2010 grant of service connection for a right shoulder disability, the Veteran was notified (by a May 2009 letter) of the evidence needed to establish the underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the February 2010 rating decision, the August 2010 statement of the case (SOC), and the March 2012 supplemental statement of the case (SSOC)] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA treatment records.  

The Board observes with interest that a VA treatment record dated April 2010 notes the Veteran's report that he will be going to Iraq for one month and will be there for four months.  He did not specify whether he was going to Iraq as a civilian or for further military service.  However, to the extent that the Veteran's report that he was going to Iraq for four months indicates further military service, the Board notes that the April 2010 VA treatment record is the only document of record which notes the Veteran's report of going to Iraq.  Indeed, it does not appear that the Veteran was to be on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) following his retirement from military service in August 2009, nor has he so contended.  The Board adds that the Veteran's DD 214 of record verifies service in the Persian Gulf, to include Iraq.  Furthermore, the Veteran's representative stated in a VA Form 646 that the Veteran's honorable military service has been well documented in the VA claims folder.  Accordingly, the Board finds that all relevant service records have been associated with the claims folder and that remand for additional service records is not warranted.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim]. 

Also, the Veteran was afforded VA examinations in November 2009 and June 2011.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right shoulder disability under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his October 2010 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an increased initial disability rating for service-connected right shoulder disability.

Higher evaluation for right shoulder disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2012).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2012).

The Veteran is currently assigned a noncompensable [zero percent] disability rating for dislocated right shoulder status post operative under Diagnostic Code 5201 [arm, limited motion of].  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5003 for degenerative arthritis provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation. X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although a November 2009 VA examination notes evidence of inflammatory arthritis, the Veteran was not diagnosed with arthritis at that time.  Moreover, the remainder of the medical evidence of record does not document diagnosis of arthritis of the right shoulder.  Indeed, a June 2011 VA examination notes no constitutional symptoms of arthritis.  Therefore, the Board finds that Diagnostic Code 5003 is not applicable. 

The evidence of record does not show ankylosis of the right shoulder.  Accordingly, Diagnostic Code 5200 is not applicable.  Furthermore, the Board notes the Veteran's report of bone on bone rubbing, popping, and grinding associated with his right shoulder disability.  However, the medical evidence of record, to include a November 2009 VA X-ray report, does not show impairment of the humerous such as recurrent dislocation at the scapulohumeral joint or malunion, fibrous union, or nonunion of the humerous or impairment of the clavicle or scapula during the period under consideration.  As such, Diagnostic Codes 5202 and 5203 are not applicable.       

In short, the Board finds that the Veteran's right shoulder disability is appropriately rated under Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2012). 

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I. 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

An initial matter, the Board observes that the Veteran is right handed.  Thus, his right shoulder is his major (or dominant) shoulder.  As indicated above, the Veteran is currently rated as noncompensable under Diagnostic Code 5201.  In order to warrant a 20 percent rating under Diagnostic Code 5201, the evidence must demonstrate limitation of motion to the shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).

The Veteran was afforded a VA examination in November 2009.  He reported that his shoulder was dislocated during service due to a motor vehicle accident and that he had successful surgery to repair the shoulder and prevent recurrent dislocations in 2000.  He did not report current flare-ups or effects on usual daily activities.  

Upon examination, range of motion testing revealed flexion to 180 degrees, abduction to 150 degrees, and internal and external rotation to 90 degrees with no report of pain on motion.  The VA examiner also reported no increase in loss of range of motion due to pain, weakness, fatigue, or lack of endurance.  An X-ray report revealed an impression of previous surgery to the glenoid with four metallic anchors in place; bony densities and soft tissues were normal; joint spaces were well-preserved; and no dislocation or separation.  The examiner diagnosed the Veteran with dislocated right shoulder status post operation.   

The Veteran was provided a subsequent VA examination in June 2011.  He reported residual loss of motion and weakness of the right shoulder and that he was unable to throw a football or baseball with his right arm.  The examination report noted the absence of deformity, giving way, instability, pain, stiffness, locking episodes, effusions, symptoms of inflammation, flare-ups, incoordination, and episodes of dislocation or subluxation.  The Veteran reported that his right shoulder disability has no effects on shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving; mild effects on chores and exercise; and moderate effects on sports and recreation. 

Upon examination, range of motion testing revealed flexion to 180 degrees, abduction to 180 degrees, right internal rotation to 75 degrees, and right external rotation with no objective evidence of pain on motion.  There was no additional limitation after three repetitions and no objective evidence of pain following repetitive motion.  The examiner diagnosed the Veteran with status post operation dislocation of right shoulder with repair of rotator cuff.  

The Board also notes the Veteran's statements documenting his right shoulder symptomatology, to include reports of bone on bone rubbing, popping, and grinding as well as inability to perform any activities that requires his arms to be over his head for long periods of time.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his right shoulder disability at any time during the course of the appeal.  The Board notes that a compensable rating under Diagnostic Code 5201 requires limitation of motion of the arm to the shoulder level, to midway between the side and shoulder level, or to 25 degrees from the side.  The record contains no evidence of any such limitation of motion.  While the Veteran reported limitation of right shoulder motion, the November 2009 and June 2011 VA examinations, which are the only examinations of record which document range of motion testing, demonstrated a full range of motion (see 38 C.F.R. § 4.71a, Plate I) with no increased discomfort or loss of mobility on range of motion testing.  While the Veteran has subjectively complained of discomfort with pain, the reports of pain and discomfort do not allow for a compensable rating under the criteria of Diagnostic Code 5201 based upon the objective findings of the VA examiner.  

The Board has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 (2012).  See DeLuca, supra.  In this regard, the Board notes the Veteran's report that he experiences pain in his shoulder and is unable to lift his arms over his head for long periods of time.     

However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40. As noted above, the November 2009 and June 2011 VA examinations document full flexion and extension with no additional limitation due to pain.  38 C.F.R.       §§ 4.40, 4.45.  No competent medical opinion contradictory to that of the VA examiner or other medical treatment reports with regard to the onset of pain during range of motion testing is of record.  Accordingly, the Board is unable to identify any clinical findings that would warrant a compensable evaluation under 38 C.F.R. § 4.40 and 4.45.    

Accordingly, the Board finds that the Veteran is not entitled to a compensable disability rating for the right shoulder disability at any time during the course of the appeal.

The Board also notes that the medical evidence of record documents an incisional scar associated with the Veteran's in-service surgical repair of his right shoulder.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2012); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in May 2009. Therefore, the current version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for one or two scars which are unstable or painful.  An "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

In the present case, the Veteran has a post-surgical scar on his right shoulder.  Notably, the November 2009 VA examination report documents the scar as well-healed and asymptomatic.  However, on April 30, 2012, VA received a statement from the Veteran wherein he stated that the scar is tender.  This is the earliest statement of record during the course of the period under consideration which indicates that the Veteran's right shoulder scar is painful.  Furthermore, the Board has no reason to doubt the Veteran's credibility with regard to his report of pain due to the scar.  As such, the Board finds that a 10 percent disability rating is warranted for painful scar from April 30, 2012.  The Board adds that the Veteran is not entitled to a disability rating in excess of 10 percent as a 20 percent disability rating under Diagnostic Code 7804 requires three or four scars that are unstable or painful which is not evidenced by the record.  

Additionally, there is no indication that the Veteran's scar is greater than six square inches.  As such, Diagnostic Code 7801 is not for consideration as a 10 percent rating is warranted for a scar with an area of at least six square inches.  Moreover, Diagnostic Code 7802 is not for consideration as a 10 percent rating is warranted for a scar with an area of at least 144 square inches.    

The Board adds that in assigning a 10 percent disability evaluation to the Veteran's right shoulder scar from April 30, 2012, Diagnostic Code 7805 has been considered.  However, as indicated above, the evidence of record fails to show any symptomatology other than pain with regard to the right shoulder scar from April 30, 2012.  There is no indication that his scar results in any functional limitation of the right shoulder.  Furthermore, even if the scar resulted in function limitation of the shoulder, assigning a rating based on limitation function would be impermissible pyramiding in light of the disability evaluation already assigned for limitation of motion of the right shoulder.   

Based on this record, the Board finds that a separate rating for a painful right shoulder scar is warranted from April 30, 2012.     

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right shoulder disability with associated symptomatology.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2012).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed as an overseas security worker.  See the June 2011 VA examination report.  He indicated at the June 2011 VA examination that his right shoulder disability has significant effects on his employment, specifically reporting that he has difficulty lifting above shoulder level.  However, the Veteran reported at that time that he had not missed any work in the past 12 months due to the right shoulder disability.  Furthermore, although the Board notes that it has no reason to doubt that the Veteran's right shoulder symptomatology adversely impacts his employability, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of hospitalization for the service-connected right shoulder disability during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating for his right shoulder disability and granting a separate disability rating for a right shoulder scar, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the June 2011 VA examination report documents the Veteran's statement that his right shoulder disability has significant effects on his job as an overseas security worker.  However, the Veteran reported at that time that he had not missed any work in the past 12 months due to the right shoulder disability.  Furthermore, he has not otherwise contended during the course of the appeal that his right shoulder disability renders him unable to obtain substantially gainful employment.   

Given the Veteran's own acknowledgement at the June 2011 VA examination that he remains employed as an overseas security worker and that he had not missed any work during the past 12 month period due to the right shoulder disability, the Board does not believe that the Veteran's statements regarding the significant effects of his right shoulder disability on his employment raised a claim for TDIU.  Rather, instead of intending to assert that he is totally incapable of substantial gainful employment, the Board interprets his statements as merely intending to demonstrate the degree of disability he has experienced so as to support his claim for a higher schedular rating.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER


Entitlement to an initial compensable evaluation for service-connected dislocated right shoulder status post operative is denied.

Entitlement to a 10 percent disability rating for post-surgical scar of the right shoulder is granted from April 30, 2012, subject to the laws and regulations governing monetary awards.



REMAND

Higher evaluation for psoriasis

The Veteran's skin disability is currently rated under 38  C.F.R. § 4.118, Diagnostic Code 7816 [psoriasis].  The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in May 2009.  Therefore, the current version of 38 C.F.R. § 4.118 is applicable.  

Diagnostic Code 7816 provided for the following levels of  disability:

A  noncompensable rating is appropriate where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  

A 30 percent disability rating is appropriate where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.

A 60 percent disability rating is appropriate where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or  near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.

See 38 C.F.R. § 4.118, Diagnostic Code 7816, as amended by 67 Fed. Reg. 49596 (July 31, 2002).

The Veteran was most recently afforded a VA examination in June 2011.  He continued his complaints of intermittent psoriasis which caused itching.  He did not report any systemic symptoms.  Moreover, he did not report any skin disease treatment in the past 12 months.  He noted that the outbreaks on his elbows and knees were variable, and that the condition improves in hot, dry climates and degenerates in moist and cold environments.  Upon examination, the VA examiner reported that zero percent of the Veteran's head, face, neck, and hands were affected by the psoriasis and that less than five percent of the total body area was affected.  He diagnosed the Veteran with psoriasis.  

The Board also notes that a June 2011 VA treatment record documents treatment for the Veteran's psoriasis.  The examining physician noted a few pink scaly papules on the Veteran's elbows and knees.  Pertinently, she also prescribed a refill of Clobetasol ointment, a corticosteroid, as well as Dovonex.  

It is unclear from the record as to whether the Veteran's treatment for his psoriasis, to include use of corticosteroid ointment, requires systemic therapy and whether the frequency of such is sufficient to warrant a higher disability rating.  Although the Veteran indicated to the June 2011 VA examiner that he did not receive systemic therapy for his psoriasis, the June 2011 VA treatment record clearly documents use of corticosteroids for treatment.  As indicated above, systemic therapy for treatment such as corticosteroids or other immunosuppressive drugs during the past 12-month period may result in the award of a higher disability rating.  In light of these ambiguities, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's psoriasis.  See 38 C.F.R. § 3.159(c)(4) (2012) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 


Service connection for psoriatic arthritis of the bilateral hands

The Board observes that the Veteran indicated in a statement dated June 2012 that he received treatment from a rheumatologist who informed him that he discontinue using Humira due to side effects.  He also stated that the rheumatologist informed him of symptomatology consistent with a diagnosis of psoriatic arthritis.  The Board notes that these treatment records are not currently associated with the Veteran's claims folder.  As these treatment records are likely relevant to the Veteran's psoriatic arthritis claim, the Board finds that remand is warranted in order to obtain these potentially outstanding treatment records.  

The Board adds that the evidence of record does not document a current diagnosis of psoriatic arthritis.  However, the Veteran's service treatment records document a complaint of swelling of the hands in July 2008.  Moreover, the Veteran's April 2009 retirement examination documents complaints of pain in his hands and swelling of his fingers.  As such, the Board finds that if, and only if, medical treatment records are obtained which document a diagnosis of psoriatic arthritis of the bilateral hands, an opinion must be obtained which ascertains whether the Veteran's psoriatic arthritis of the bilateral hands is etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Service connection for right and left ankle disabilities

In general, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to element (1), current disability, a June 2011 VA examination report documents diagnosis of chronic sprains to both ankles. 
 
With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document complaints of and treatment for ankle disabilities on multiple occasions.  Specifically, August and September 1989 treatment records document his complaints of swelling in his left ankle with an October 1989 record noting resolving left ankle sprain.  An October 2001 treatment record notes diagnosis of a right ankle sprain.  The Veteran's April 2009 retirement examination documents his complaints of bilateral ankle pain.  

With respect to Hickson element (3), nexus, the Board notes that the Veteran was afforded a VA examination for his ankles in June 2011.  The VA examiner considered the Veteran's in-service treatment for sprains of the right and left ankle as well as the Veteran's current complaints of right and left ankle pain, giving way, instability, and weakness.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with chronic sprains to both ankles with no history of fracture or X-ray evidence of arthritis.  In an August 2011 addendum, the VA examiner opined that the Veteran's current complaints pertaining to his ankles are not related to his military service.  Crucially, however, the VA examiner failed to provide a rationale for his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].    

Pertinently, there is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's right and left ankle disabilities and his period of military service.  In light of the ambiguities above, the Board is of the opinion that a supplemental VA opinion would be probative in ascertaining whether the Veteran's current right and left ankle disabilities are etiologically related to his active military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records which the Veteran referenced in a June 2012 statement pertaining to receiving treatment from a rheumatologist.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If these records are unable to be secured after making reasonable efforts to obtain them, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Schedule the Veteran for an examination to determine the current severity of his service-connected psoriasis.  To the extent possible coordinate the scheduling of the examination with the Veteran so that it occurs during a period in which the psoriasis is in an active process.
The examiner should note all relevant pathology, including any disabling effects on any body part, and all indicated tests should be conducted.  Photographs should be included in the examination report.  

(a) The examiner must specifically comment upon 
any scars related to the Veteran's skin disability, 
and describe such in complete detail.

(b) The examiner must specifically comment upon the 
percentage of the entire body and exposed areas 
affected by the Veteran's skin disability.
(c) The examiner should comment on whether the 
Veteran's skin disability requires the use of systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  If so, the frequency 
of use should be indicated. 

The claims file, to include a copy of this remand, should be 
made available to the examiner for review in conjunction 
with the opinion or examination, and the examiner should 
note such review.  The opinions should be based on 
examination findings, historical records, and medical 
principles.  The examiner should fully articulate a sound 
reasoning for all conclusions made.

3. Right and left ankle disabilities: Refer the case to the VA examiner who examined the Veteran's ankles in June 2011 for a supplemental opinion.  If the examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The examiner should review the entire claims folder.  He should further consider the lay statements of record regarding the chronicity and onset of the Veteran's right and left ankle disability, to include the Veteran's complaints of ankle pain on his April 2009 retirement examination from service.  Consideration of these statements should be reflected in the examination report.  

The examiner should state whether it is at least as likely as not that the Veteran's currently diagnosed chronic sprains of the right and left ankle are related to his period of military service to include his in-service treatment from August to October 1989 for left ankle sprain, treatment in October 2001 for right ankle sprain, and his complaints of ankle pain on his April 2009 separation examination.  The examiner should indicate whether the Veteran's complaints of ankle pain which he reported at the time of his service retirement were initial manifestations of his current right and left ankle disabilities.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide clear rationale for his opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should specifically discuss the lay statements of record regarding the chronicity and onset of the Veteran's right and left ankles, to include the Veteran's complaints of ankle pain on his April 2009 retirement examination.  

4. Psoriatic arthritis of the hands: If, and only if, medical treatment records are obtained which document a diagnosis of psoriatic arthritis of the bilateral hands, then refer the case to the June 2011 VA examiner for a supplemental opinion.  If the examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The examiner should review the entire claims folder.  He should further consider the lay statements of record regarding the chronicity and onset of the Veteran's bilateral hand disability, to include the Veteran's complaints of hand pain and swelling of his fingers on his April 2009 retirement examination from service.  Consideration of these statements should be reflected in the examination report.  

The examiner should state whether it is at least as likely as not that the Veteran's psoriatic arthritis of the bilateral hands is related to his period of military service to include his in-service treatment in July 2008 for swelling in his hands as well as his complaints of pain in his hands and swelling in his fingers during the April 2009 retirement examination.  The examiner should indicate whether the Veteran's complaints of hand pain and swelling in his fingers which he reported at the time of his service retirement were initial manifestations of his current bilateral hand disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a clear rationale for his opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should specifically discuss the lay statements of record regarding the chronicity and onset of the Veteran's bilateral hand disability, to include the Veteran's complaints of pain in his hands and swelling of his fingers on his April 2009 retirement examination.
5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


